Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 03, 2019

The Court of Appeals hereby passes the following order:

A20A0448. JEROME CLARKE v. THE STATE.

      In 1981, Jerome Clarke pled guilty to malice murder. Years later, he filed a
request to proceed in forma pauperis and a “motion to request to entertain the merits
for autrefois acquit.” The trial court denied the motions, and Clarke filed this direct
appeal.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322
SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). The Supreme Court’s jurisdiction over murder cases includes appeals from
orders resolving post-judgment motions in such cases. See Simpson v. State, 292 Ga.
764 (740 SE2d 124) (2013) (appeal from denial of motion attacking murder
convictions as void).
    Accordingly, this case is hereby TRANSFERRED to the Supreme Court for
disposition.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  10/03/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.